By the Court.—Freedman, J.
The judgment pronounced by the court of appeals reverses the judgment of this court and orders a new trial, unless the plaintiffs stipulate to deduct certain amounts with interest; but, if they do thus stipulate, the judgment, as reduced by the stipulation, is- ordered to stand affirmed in every other particular. In thus prescribing and enumerating certain specific conditions upon which the judgment is to stand, the court of appeals did not include that the plaintiffs should waive the costs of the appeal to the general term. It certainly could have done so ; but as it did not see fit to do so, it is not for this court to change the conditions upon which the plaintiffs may elect to end the litigation.
Sedgwick, J., concurred.